In an action in which a judgment was entered in favor of plaintiff upon defendants-respondents’ confession of judgment, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated February 2, 1977, as granted the branch of defendants’ motion which sought a protective order staying execution of the judgment as against their home during the pendency of a separate plenary action commenced by them. Order affirmed insofar as appealed from, without costs or disbursements. Special Term did not abuse its discretion when it granted the branch of defendants’ motion which sought to stay execution of the judgment as against their house. Martuscello, J. P., Cohalan, Damiani and Titone, JJ., concur.